EVERETT, Chief Judge
(concurring):
Although United States v. Waluski, 6 U.S.C.M.A. 724, 21 C.M.R. 46 (1956), may indicate the contrary, I am not yet convinced that a servicemember can be convicted of aiding and abetting a crime that is predicated on negligence. Certainly there is substantial authority that aiding and abetting — as proscribed by Article 77(1) of the Uniform Code, 10 U.S.C. § 877(1) — requires a sharing of purpose, cf. W. LaFave & A. Scott, Criminal Law, § 64, at 510 (1972); and, if so, it is hard to convict someone on a premise that he shared a purpose with another person who had no purpose but was only culpably negligent.
However, in this case Brown’s liability for manslaughter does not depend on proof by the prosecution that he aided and abetted his comrade, Specialist Four Robinson, in the culpably negligent operation of the car. Instead of relying on Article 77(1), affirmance in this case can be based on familiar principles of causation, which apply to courts-martial under the Uniform Code. Cf. United States v. Jefferson, 22 *452M.J. 315 (C.M.A.1986). Brown’s culpable negligence in turning over the car to Robinson — rather than the latter’s negligence in operating it — provides the grounds for imposing liability here. Cf. LaFave & Scott, supra at 511-12.
In the providence inquiry the military judge explained aiding and abetting. Subsequently, however, he turned to an alternative basis for liability — namely, that Brown was guilty of culpable negligence by letting someone drive whom he should have known was too drunk and whose negligence led to the victim’s death. Despite the confused explanation as to the theory of liability, the providence inquiry adequately elicited the necessary facts; and the stipulation introduced as a prosecution exhibit and Brown’s answers to the judge’s questions sufficed to show that he was guilty of involuntary manslaughter under Article 119(b)(1), UCMJ, 10 U.S.C. § 919(b)(1). Therefore, I concur in affirming the decision of the Court of Military Review.